Per Curiam :
This appeal [by Frederic W. Hillard] is from the decision of the Commissioner of Patents rejecting certain claims for an invention relating to escapement mechanism for typewriting machines, covering broadly the beveling of the faces of the pawls or dogs engaging the rack to regulate the movement of the carriage.
The case has been pending in the courts and the Patent Office in one form or another for about twenty-three years. The record is very voluminous. The decisions of the three tribunals of the Patent Office are unanimous in holding that the claims are anticipated by an invention of one Diss incorporated into a Hemington machine as early as 1890, and therefore are not patentable to appellant.
The contention of appellant that the Diss invention is only an abandoned experiment is without merit. That what Diss did amounted to a valuable contribution to public use was held in Hilliard v. Remington Typewriter Co. 163 Fed. 281. Granting, however, that but one Diss machine was built and used prior to the date appellant entered the field, this would constitute a sufficient anticipation. Twentieth Century Mach. Co. v. Loew Mfg. Co. 156 C. C. A. 153, 243 Fed. 373; Coffin v. Og*495den, 18 Wall. 120, 21 L. ed. 821; Brush v. Condit, 132 U. S. 39, 33 L. ed. 251, 10 Sup. Ct. Rep. 1.
Tlie decision of tlie Commissioner of Patents is affirmed, aud tlie clerk is directed to certify these proceedings as by law re-A ¡firmed.